Exhibit 10.1

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this "Agreement") is entered into as of October
27, 2014 by and between Signature Group Holdings, Inc., a Delaware corporation
("Seller"), and Kettle Hill Partners, LP and Kettle Hill Partners II, LP
(collectively, the "Buyer").

BACKGROUND

A.   Seller desires to sell, and Buyer desires to purchase, upon the terms and
conditions set forth in this Agreement, 300,000 shares of common stock, par
value $0.001 of Seller (the “Shares”) in a privately-negotiated transaction at a
purchase price of $10.00 per share that qualifies as a private placement under
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”)
and Rule 506 of Regulation D (“Regulation D”) thereunder.

B.    Concurrent with this Agreement, Seller and Buyer will execute and deliver
a Registration Rights Agreement, substantially in the form attached hereto as
Exhibit A (the “Registration Rights Agreement”), pursuant to which, Seller will
provide certain registration rights with respect to the Shares under the
Securities Act, the rules and regulations thereunder, and applicable state
securities laws.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows:

1.   Purchase and Sale.  Pursuant to the terms and conditions set forth in this
Agreement, at the Closing, Seller shall sell to Buyer, and Buyer shall purchase
from Seller, 300,000 Shares at a price of $10.00 per Share for a total purchase
price of $3,000,000.00 (the “Purchase Price”). Buyer shall pay the Purchase
Price in U.S. dollars and immediately available funds by wire transfer into the
Seller's account, the details of which are attached as Exhibit B to this
Agreement.

2.   Conditions; Closing.  The closing of Buyer’s purchase of the Shares (the
“Closing”) shall be October 28, 2014 at the headquarters offices of the Seller,
or such other place as the parties shall agree.  At the Closing:

(a)   Seller will issue or deliver a copy of this Agreement duly executed by
Seller, the Shares registered in the name of Buyer, and the Registration Rights
Agreement duly executed by Seller; and

(b)   Buyer will deliver a copy of this Agreement duly executed by Buyer, the
Purchase Price shall be paid to the Seller in immediately available funds via
wire transfer pursuant to the wire instructions set forth on Schedule B hereto,
and the Registration Rights Agreement duly executed by Buyer.

--------------------------------------------------------------------------------

3.   Representations of Seller.  Seller hereby represents, warrants and
covenants to Buyer as of the date hereof and as of the Closing (except for the
representations and warranties that speak as of a certain date, which shall be
made as of such date) as follows:

(a)   Organization and Qualification. Seller is an entity duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite corporate power and authority to own or lease and use its
properties and assets and to carry on its business as currently conducted.
Seller is not in violation of any of the provisions of its Certificate of
Incorporation or Bylaws.

(b)   Authority and Compliance.  Seller has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by, and
carry out its obligations under, this Agreement, the Registration Rights
Agreement and any other document or agreement executed in connection therewith
(collectively, the “Transaction Documents”). The execution and delivery of each
of the Transaction Documents to which Seller is a party and the consummation by
it of the transactions contemplated hereby and thereby (including, but not
limited to, the sale and delivery of the Shares) have been duly authorized by
all necessary corporate action on the part of Seller, and no further corporate
action is required by Seller, its Board of Directors or its stockholders in
connection therewith.  Each of the Transaction Documents to which it is a party
has been (or upon delivery will have been) duly executed by Seller and is, or
when delivered in accordance with the terms hereof, will constitute the legal,
valid and binding obligation of Seller enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.  Except as
disclosed in Seller’s filings with the Securities and Exchange Commission (the
“SEC”) from time to time, there are no stockholder agreements, voting
agreements, or other similar arrangements with respect to Seller’s capital stock
to which Seller is a party.

(c)   No Conflicts.  The execution, delivery and performance by Seller of the
Transaction Documents to which it is a party and the consummation by Seller of
the transactions contemplated hereby or thereby (including, without limitation,
the issuance of the Shares) do not and will not (i) conflict with or violate any
provisions of Seller’s Certificate of Incorporation or Bylaws or otherwise
result in a violation of the organizational documents of Seller, (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any lien upon any
of the properties or assets of Seller or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material contract of Seller that has been filed,
or was required to be filed with the SEC pursuant to Item 601(b)(4) or
601(b)(10) of Regulation S-K, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which Seller is subject, or by which any
property or asset of Seller is bound or affected, except in the case of clause
(iii) such as would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of Seller to perform
its obligations hereunder.

 

--------------------------------------------------------------------------------

(d)   Issuance of the Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and validly issued, fully paid and nonassessable and free and clear
of all liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights.  Assuming the accuracy of the
representations and warranties of Buyer in this Agreement, the Shares will be
issued in compliance with all applicable federal and state securities laws.

 

(e)   SEC Filings. As of the date hereof, Seller has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including material filed pursuant to
Section 13(a) or 15(d) of the Exchange Act (all of the foregoing including
filings incorporated by reference therein being referred to herein as the “SEC
Filings”). At the time of the respective filings, the SEC Filings complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder and other federal, state and
local laws, rules and regulations applicable to such documents and (2) did not
contain an untrue statement of a material fact of omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading. The financial statements of Seller
included in the SEC Filings (the “Financial Statements”) complied as of their
respective filing dates as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC or
other applicable rules and regulations with respect thereto. The SEC Filings
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in the Financial Statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the consolidated
financial position of Seller as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

(f)    Private Placement. Assuming the accuracy of Buyer’s representations and
warranties set forth in this Agreement, no registration under the Securities Act
is required for the offer and sale of the Shares by Seller to Buyer under the
Transaction Documents.

 

(g)    Brokers and Finders.  No person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon Seller or Buyer for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of Seller.

 

4.   Representations of Buyer. Buyer hereby represents, warrants and covenants
to Seller as of the date hereof and as of the Closing (except for the
representations and warranties that speak as of a certain date, which shall be
made as of such date) as follows:          

 

(a)    Organization; Authority. Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with

--------------------------------------------------------------------------------

the requisite limited liability company power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents to which
it is a party and otherwise to carry out its obligations hereunder and
thereunder.  The execution, delivery and performance by Buyer of the
transactions contemplated by this Agreement have been duly authorized by all
necessary limited liability company or other applicable like action on the part
of Buyer.  Each of this Agreement and the Registration Rights Agreement has been
(or upon delivery will have been) duly executed by Buyer, and when delivered by
Buyer in accordance with the terms hereof, will constitute the valid and legally
binding obligation of Buyer, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)    No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the Registration Rights Agreement and the consummation by Buyer of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of Buyer, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which Buyer is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to Buyer, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of Buyer to perform its obligations hereunder.

 

(c)   Restricted Securities. Buyer understands that the Shares are being issued
in a transaction that was not, and will not be, registered under the Securities
Act by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of Buyer’s representations as expressed
herein. Buyer understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, Buyer must hold the Shares indefinitely unless they are registered with
the SEC and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.

 

(d)    Accredited Investor; No General Solicitation.  Buyer is an accredited
investor as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act. Buyer’s principal executive offices are in the jurisdiction set
forth immediately below Buyer’s name on the applicable signature page attached
hereto. Buyer acknowledges that the Shares were not offered to it by means of
any form of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which Buyer was invited by any of the foregoing
means of communications.

 

(e)   Experience of Buyer. Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, or has so

--------------------------------------------------------------------------------

evaluated the merits and risks of such investment. Buyer is able to bear the
economic risk of an investment in the Shares and is able to afford a complete
loss of such investment.

 

(f)   Acquisition for Investment. Buyer is acquiring the Shares solely for its
own account for the purpose of investment and not with a view to or for sale in
connection with a distribution. Buyer does not have a present intention to sell
the Shares, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of the Shares to or through any person or
entity; provided, however, that by making the representations herein, Buyer does
not agree to hold the Shares for any minimum or other specific term and reserves
the right to dispose of the Shares at any time in accordance with federal and
state securities laws applicable to such disposition.

 

(g)   Access to Information.  Buyer acknowledges that it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of Seller concerning the terms and conditions of the offering of
the Shares and the merits and risks of investing in the Shares; (ii) access to
information, including Seller’s filings with the SEC, about Seller and its
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that Seller
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.

 

(h)   Brokers and Finders. No person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon Seller or any Buyer for any commission, fee or other compensation pursuant
to any agreement, arrangement or understanding entered into by or on behalf of
Buyer.

 

(i)    Reliance on Exemptions. Buyer understands that the Shares being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that Seller
is relying in part upon the truth and accuracy of, and Buyer’s compliance with,
the representations, warranties, agreements, acknowledgements and understandings
of Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of Buyer to acquire the Shares.

 

(j)   Legends. Buyer understands that the Shares may bear one or all of the
following legends:

 

(i)   “THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION
THAT WAS NOT REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

--------------------------------------------------------------------------------

(ii)   Any legend required by the “Blue Sky” laws of any state to the extent
such laws are applicable to the Shares represented by the certificate so
legended.

 

After a registration statement on Form S-3 filed pursuant to the Registration
Rights Agreement has been declared effective by the SEC, the legends set forth
in this Section 4(j)(i) shall be removed and Seller shall issue a certificate
without such legend to the holder of the Shares upon which it is stamped or
issue the Shares without such a legend to such holder by electronic delivery at
the applicable balance account at DTC.  Any fees (with respect to the transfer
agent, Seller’s counsel or otherwise) associated with the removal of such legend
shall be borne by Seller.

 

(k)   Material Non-Public Information.

(i)   Buyer is aware and hereby acknowledges that Seller may possess or have
access to material non-public or confidential information with regard to
Seller’s common stock, business, operations, prospects, financial condition and
upcoming activity which has not been communicated to Buyer. Buyer hereby
acknowledges and agrees that Seller has offered to provide Buyer with all
material, non-public information it possesses in connection with the transaction
contemplated by this Agreement and that Buyer has expressly waived receipt of
any such information.

(ii)   Buyer is aware and hereby acknowledges that Seller has filed a Current
Report on Form 8-K on October 20, 2014 announcing a proposed material
acquisition (the “Acquisition 8-K”). Buyer acknowledges that it has reviewed the
Acquisition 8-K and related SEC Filings and not received any information from
Seller related to such transaction outside of such SEC Filings.

(iii)   Buyer and its affiliates shall not pursue, and hereby waive, any and all
claims they may have or may hereafter acquire against Seller or its affiliates,
relating to Seller’s or its affiliates’ possession, access to, or any failure to
disclose material non-public or confidential information in connection with the
transaction.

(iv)   Buyer hereby acknowledges and agrees that neither Seller nor its
affiliates has made any representation or warranty, express or implied,
regarding any aspect of the transactions contemplated by this Agreement except
as explicitly set forth in this Agreement, and Buyer is not relying on any
representation or warranty not contained in this Agreement.

(v)   Buyer is aware and hereby acknowledges that Seller (i) is relying upon the
content and accuracy of the representations and acknowledgements of Buyer in
this Agreement in connection with the transactions contemplated hereby and (ii)
would not enter into this Agreement and the transactions contemplated hereby but
for such representations and acknowledgements.

(l)   Ownership limits.

(i)   As a result of the transactions contemplated by this Agreement, coupled
with any existing shares of Seller’s common stock or other securities held by
Buyer as of the date of this Agreement, Buyer will not beneficially own (as such
term is defined in Rule 13d-3(a) promulgated under the Exchange Act) in excess
of 4.9% of Seller’s common stock.

--------------------------------------------------------------------------------

(ii)   Buyer is not, and as a result of the transactions contemplated by the
Transaction Documents will not become, the member of any “group” within the
meaning of Section 13(d)(3) of the Exchange Act.

 

5.   Covenants. The parties covenant as follows:

(a)   Seller Securities Compliance. Seller shall notify the SEC in accordance
with its rules and regulations, of the transactions contemplated by any of the
Transaction Documents, including filing a Form D with respect to the Shares as
required under Regulation D and applicable “blue sky” laws, and shall take all
other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Shares to Buyer or subsequent holders.

(b)   Reporting Status. So long as Buyer beneficially owns any of the Shares,
Seller shall timely file all reports required to be filed with the SEC pursuant
to the Exchange Act as if it was required to do so, and Seller shall not cease
to file reports under the Exchange Act.

(c)   Press Release. Seller shall file with the SEC, a current report on Form
8-K describing the material terms of the transactions contemplated hereby (and
attaching as exhibits thereto the forms of this Agreement and the Registration
Rights Agreement) within four (4) business days following the Closing.  

(d)   Buyer Securities Compliance. Buyer covenants to timely file any filings
with the SEC or any state securities authority required by virtue of its
beneficial ownership of the Shares or other shares of Seller or as a result of
the transactions contemplated by this Agreement, including, without limitation,
any Form 4, Schedule 13D or Schedule 13G in accordance with the Exchange Act.

 

6.   Miscellaneous.

 

(a)   Further Action.  Each party agrees to use reasonable efforts to take, or
cause to be taken, all action and to do, or cause to be done, all things
necessary, proper or advisable to consummate and make effective the transactions
contemplated by this Agreement.

(b)   Entire Agreement; Successors and Assigns.  This Agreement constitutes the
entire understanding among the parties with regard to the subjects hereof,
superseding all prior understandings, agreements, representations and
negotiations, whether oral or written.  The terms and conditions of this
Agreement will inure to the benefit of, and be binding upon, the respective
executors, administrators, heirs, successors and assigns of the parties. This
Agreement is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

(c)   Choice of Law.  This Agreement will be interpreted and enforced in
accordance with the laws of the State of Delaware as applied to contracts
executed and performed entirely therein.

--------------------------------------------------------------------------------

(d)   Counterparts.  This Agreement may be signed in any number of counterparts
and by facsimile, and when so signed and delivered will have the same effect as
if all signatures appeared on the same document.

(e)   Notices.  All notices required or permitted under this Agreement must be
given in writing (which may include facsimile).  All notices will be effective
upon the earlier of (i) receipt (including confirmation that a facsimile has
been received) or (ii) two business days after being deposited in the U.S. mail
or two business days after being delivered to an overnight courier, in each case
properly addressed as set forth on the signature page hereto, as such address
may be changed by proper notice to the other parties.

(f)   Interpretation.  All parties have been or have had the opportunity to be
assisted by counsel in connection with this Agreement.  Any rule of construction
that any ambiguity will be resolved against the drafting party will not be used
in the interpretation of this Agreement.

(g)   Amendment and Waiver of Agreement.  This Agreement may be amended or
waived only by a written instrument signed by all of the parties hereto.

(h)   Severability.  If any provision of this Agreement or the application of
any such provision to any party is held by a court of competent jurisdiction to
be contrary to law, such provision will be deemed amended to the minimum extent
possible to comply with such law, and the remaining provisions of this Agreement
will remain in full force and effect.

(i)   Attorneys' Fees.  If it becomes necessary for any party to initiate legal
action or any other proceeding to enforce, defend or construe such party's
rights or obligations under this Agreement, the prevailing party will be
entitled to reasonable costs and expenses, including attorneys' fees and costs,
incurred and paid in connection with such action or proceeding.

(j)   Fees and Expenses.  Seller and Buyer shall each bear its own respective
fees and costs in connection with the negotiation and execution of this
Agreement and the consummation of the transactions contemplated hereby.

[Signature page follows.]


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

SELLER:

 

SIGNATURE GROUP HOLDINGS, INC.

 

 

By:

/s/ CRAIG T. BOUCHARD

Name:

Craig T. Bouchard

Title:

Chairman and CEO

 

 

BUYER:

 

KETTLE HILL PARTNERS, LP

 

By:

KETTLE HILL CAPITAL, LLC,

 

its general partner

 

 

By:

/s/ ANDREW KURITA

Name:

Andrew Kurita

Title:

Managing Member

 

KETTLE HILL PARTNERS II, LP

 

By:

KETTLE HILL CAPITAL, LLC,

 

its general partner

 

 

By:

/s/ ANDREW KURITA

Name:

Andrew Kurita

Title:

Managing Member

 




--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT B

SELLER WIRE TRANSFER INSTRUCTIONS